Citation Nr: 0520157	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for stomach or uterine 
fibroid tumors.

4.  Entitlement to service connection for chronic Lyme 
disease.

5.  Entitlement to service connection for residuals of peptic 
ulcer disease and a hiatal hernia.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a left knee 
disability.

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to October 
1974, and from August 1985 to January 1990.  She also had 
service in the US Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Wilmington, 
Delaware, which adjudicated the veteran's claims under the 
Veterans Claims Assistance Act (VCAA).  (Some of the claims 
were previously adjudicated in March 2000, and denied as not 
well-grounded.)  A personal hearing was held before an RO 
hearing officer in February 2002.  A videoconference hearing 
was held before the undersigned Acting Veterans Law Judge in 
November 2004.  

In June 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket.  

The issues of entitlement to service connection for 
fibrocystic breast disease, PTSD, a low back disability, and 
a left knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Fibromyalgia is not due to a disease or injury in 
service.

2.  The medical evidence does not reflect that the veteran 
has stomach or uterine fibroid tumors which are due to a 
disease or injury in service.

3.  The medical evidence does not reflect that chronic Lyme 
disease is currently present or that it is due to any 
incident of service.

4.  Peptic ulcer disease and a hiatal hernia first manifested 
many years after separation from his two periods of active 
duty, and are not due to a disease or injury in service.

5.  Hepatitis C is not due to any incident of service.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Stomach or uterine fibroid tumors were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  Chronic Lyme disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  Peptic ulcer disease and a hiatal hernia not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

5.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  her contentions, including 
those raised at VA hearings in February 2002 and November 
2004; service medical and personnel records; VA outpatient 
and hospitalization records dated from 2000 to 2004; private 
medical records; information from the National Personnel 
Records Center and the National Archives and Records 
Administration; service personnel records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim. 




VCAA

There has been a significant change in the law with the 
enactment of the VCAA of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the then President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Section 701 of the Act contains amendments to 38 
U.S.C. §§ 5102 and 5103.  The Act contains a provision that 
clarifies that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  Veterans 
Benefits Act of 2003, P.L. 108- __, Section 701 (H.R. 2297, 
December 16, 2003).

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, and a June 2004 
statement of the case.  She was furnished with VCAA letters 
in June 2001, November 2001, and August 2003, as well as 
several other development letters.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims.  By way of these documents, the 
appellant was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on her behalf.  She was also informed of what 
evidence the VA would obtain.

With regard to the duty to assist, it is noted that the 
veteran's active service medical records are on file (to 
include her Reserve record) as are her private and VA medical 
records.  The Board notes that the veteran was specifically 
informed to furnish copies of any pertinent evidence in her 
possession pertinent to her claim not previously submitted as 
required by 38 C.F.R. § 3.159.  The Board finds that the 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Certain conditions, such as peptic ulcer 
disease and malignant tumors, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  This 
presumption is rebuttable by probative evidence to the 
contrary, however.

Active service includes active duty, any period of active 
duty for training (ACDUTRA) from which the person has a 
disability due to disease or injury incurred in or aggravated 
by such service, and any period of inactive duty training 
(INACDUTRA) from which the person has a disability due to 
injury incurred in or aggravated by such service.  38 
U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

As noted above, the veteran served in the Army and in the 
Army Reserve.  Specifically, she served on active duty from 
March 1974 to October 1974.  Thereafter, she had periods of 
active duty for training and inactive duty training.  She 
also served on active duty from August 1985 to January 1990.  
She was discharged from the Army Reserve in December 1999.



Fibromyalgia

The veteran contends that her fibromyalgia began during 
military service.

Service medical records from the veteran's periods of active 
duty in the Army are negative for fibromyalgia.  A June 1993 
physical profile reflects that she complained of pain and 
stiffness in both shoulders as well as swelling and pain of 
the left knee.

By a letter dated in June 1997, a private physician, P.V.R., 
MD, indicated that he examined the veteran in June 1997.  He 
said she gave an eight-month history of musculoskeletal pain 
involving the shoulders, back, knees, and toes.  She denied a 
prior history of this complaint, and denied overt trauma to 
these areas.  Dr. R diagnosed fibromyalgia.

A May 1999 service medical record, a medical retirement 
screening examination, reflects that the veteran had multiple 
medical conditions, including "fibromyalgia following Lyme 
disease with ECM...."

Although the veteran was noted to have symptoms of joint pain 
while in the Army Reserve in 1993, there is no medical 
evidence linking this to the fibromyalgia diagnosed years 
later.  It is also generally noted that service connection is 
not warranted for diseases noted during inactive duty for 
training (only injuries).  38 U.S.C.A. §§ 101(24), 106 (West 
2002).  

The veteran has asserted that fibromyalgia began during 
military service.  As a layperson, she is not competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The medical evidence does not demonstrate that fibromyalgia 
was incurred during a period of active service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for fibromyalgia.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Stomach or Uterine Fibroid Tumors

Initially, the Board notes that although the veteran has 
claimed service connection for "stomach" tumors, for which 
she reportedly had laparoscopic surgery in 1981 or 1982, it 
appears that she is referring to uterine tumors (or 
leiomyomas) or stomach fibroids.

There are no medical records available to document treatment 
for either stomach or uterine tumors in the early 1980s.

A November 1987 report of medical history reflects that the 
veteran reported that in 1982, she underwent stomach surgery 
at Wilmington Hospital.  The reviewing examiner noted that 
the veteran reportedly had fibroids of the stomach which were 
surgically removed in 1982, with no sequelae.

The medical evidence does not reflect, nor does the veteran 
contend, that uterine or stomach tumors were noted during the 
March to October 1974 period of active duty, or during the 
August 1985 to January 1990 period of active duty, or during 
a period of ACDUTRA.

In any event, even if uterine fibroid tumors were noted 
during 1981 or 1982, during a period of INACDUTRA, service 
connection is not warranted for diseases noted during 
inactive duty for training (only injuries).  38 U.S.C.A. §§ 
101(24), 106 (West 2002).  

The veteran has asserted that she incurred stomach or uterine 
fibroid tumors during military service.  As a layperson, she 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.

The medical evidence does not demonstrate that stomach or 
uterine fibroid tumors were incurred during a period of 
active service.  The preponderance of the evidence is against 
the veteran's claim for service connection for stomach or 
uterine fibroid tumors or stomach fibroids.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  

Lyme Disease

The veteran contends that she incurred chronic Lyme disease 
in service when she was bitten by a tick.

There is no evidence, however, that corroborates that the 
veteran sustained an in-service tick bite.  There is also no 
medical evidence demonstrating that chronic Lyme disease was 
incurred during a period of military service.

By a letter dated in June 1997, a private physician, Dr. R, 
indicated that the veteran reported that someone [a 
handwritten note above the word "someone" stated, "Dr. C"] 
diagnosed her with Lyme disease and treated her with 
antibiotics for 14 days.  He diagnosed fibromyalgia, not Lyme 
disease.  

A May 1999 report of medical history reflects that the 
veteran reported that she was bitten by a tick in 1995, which 
was later complicated by "ECM", myalgias, and treated with 
antibiotics.  The examiner indicated that symptoms were 
largely resolved.  A May 1999 service medical record, a 
medical retirement screening examination, reflects that the 
veteran had multiple medical conditions, including 
"fibromyalgia following Lyme disease with ECM...."

The medical evidence does not demonstrate that the veteran 
currently has chronic Lyme disease, although medical records 
reflect that the veteran has given a history of Lyme disease 
in 1995, and there is no medical evidence linking such a 
disease with military service.

In any event, even if Lyme disease was noted during a period 
of INACDUTRA, service connection is not warranted for 
diseases noted during inactive duty for training (only 
injuries).  38 U.S.C.A. §§ 101(24), 106 (West 2002).  

The veteran has asserted that she incurred chronic Lyme 
disease during military service.  As a layperson, she is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu, supra.  

The medical evidence does not demonstrate that chronic Lyme 
disease was incurred during a period of active service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for chronic Lyme disease.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.  

Peptic Ulcer Disease/Hiatal Hernia

The veteran contends that she has stomach conditions, 
specifically ulcers and a hiatal hernia, which were incurred 
in 1999, as a result of military service.  

Service medical records are negative for ulcers, a hernia, 
gastritis, or peptic ulcer disease.  A December 2000 VA 
outpatient treatment record reflects that the veteran 
reported treatment for a hiatal hernia and peptic ulcer 
disease beginning in August 2000.  The examiner noted that 
the veteran had abdominal discomfort and recommended further 
tests.  An August 2003 post-service VA gastroenterology note 
reflects that an esophagogastroduodenoscopy (EGD) showed 
gastritis and ulcers, and tests were positive for H.Pylori.  
The diagnostic impression was peptic ulcer disease/H.Pylori 
positive.

There is no medical evidence linking the current peptic ulcer 
disease with military service.  Further, peptic ulcer disease 
did not manifest within one year of his separation from 
either of his two periods of active duty service; and there 
is no evidence that it manifested within 1 year of 90 days of 
any active, continuous Reserve ACDUTRA service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Even if a stomach condition, 
including peptic ulcer disease or a hiatal hernia, was noted 
during a period of INACDUTRA, service connection is not 
warranted for diseases noted during inactive duty for 
training (only injuries).  38 U.S.C.A. §§ 101(24), 106 (West 
2002).  

The veteran has asserted that she incurred peptic ulcer 
disease and a hiatal hernia during military service.  As a 
layperson, she is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu, supra.  

The medical evidence does not demonstrate that peptic ulcer 
disease and a hiatal hernia were incurred during a period of 
active service.  The preponderance of the evidence is against 
the veteran's claim for service connection for peptic ulcer 
disease and a hiatal hernia.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  

Hepatitis C

Hepatitis C was not diagnosed during the veteran's active 
duty service.  She contends that this disease was incurred 
during her training at a US Army medical specialist course in 
June 1990, during a period of ACDUTRA.  She asserts that she 
and the other students re-used syringes in order to practice 
drawing blood from each other, and that she was exposed to 
hepatitis C as a result of this practice.  Records reflect 
that the veteran attended a medical specialist course from 
June 11, 1990, to June 22, 1990, and that this was a period 
of ACDUTRA.

By a letter dated in October 1996, a private physician, 
P.Q.D., MD, noted that the veteran had repeatedly reactive 
hepatitis C testing, and that such tests were performed after 
her husband tested positive for both HIV and hepatitis C.  He 
indicated that the veteran had no risk factors for hepatitis 
C, as she had received no blood transfusions and had not 
abused intravenous drugs.  He diagnosed chronic hepatitis C.  
Private medical records from Dr. D dated from 1996 to 1999 
reflect that the veteran was diagnosed with hepatitis C, and 
a liver biopsy showed mild chronic hepatitis with early 
bridging of fibrosis.  She was treated with Interferon, but 
this treatment was unsuccessful.

The veteran contends that Dr. D was mistaken when he said 
that her husband tested positive for hepatitis C, but that he 
was correct to say that he tested positive for HIV.  She said 
she did not have any of the risk factors for hepatitis C, and 
that therefore she believed that it was incurred during the 
1990 Army medical specialist course.

Although the evidence reflects that the veteran participated 
in a medical specialist course during ACDUTRA in June 1990, 
there is no evidence, other than the veteran's contentions, 
to show that she had any exposure to blood during this 
period.  Moreover, there is no medical evidence linking 
current hepatitis C with military service, including this 
period of ACDUTRA.  

The veteran has asserted that she incurred hepatitis C during 
one of her periods of active service.  As a layperson, she is 
not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The medical evidence does not demonstrate that hepatitis C 
was incurred during a period of active service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for fibromyalgia is denied.

Service connection for stomach or uterine fibroid tumors is 
denied.

Service connection for chronic Lyme disease is denied.

Service connection for peptic ulcer disease and a hiatal 
hernia is denied.

Service connection for residuals of hepatitis C is denied.


REMAND

With respect to the issues of entitlement to service 
connection for fibrocystic breast disease, a left knee 
disability, a low back disability, and PTSD, although further 
delay is regrettable, the Board finds that additional 
development is necessary prior to appellate review.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

With respect to these claims, a remand is required in order 
to ascertain the precise dates of service, which includes 
discrete periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA).  

It is the judgment of the Board that the duty to assist the 
veteran with her claims for service connection for 
fibrocystic breast disease, a left knee disability, a low 
back disability, and PTSD, includes making an effort to 
verify the dates of all of her periods of service, including 
active duty, active duty for training (ACDUTRA), and inactive 
duty training (INACDUTRA); obtaining her personnel records 
and any additional service medical records; obtaining 
additional pertinent post-service medical records; and 
affording her appropriate VA examinations.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).

With respect to the veteran's claim for service connection 
for PTSD, she has claimed that such is based on physical and 
sexual assaults.  The Board chooses to analyze these theories 
of entitlement simultaneously to facilitate the expeditious 
resolution of her appeal.  The consolidation of the claims is 
necessary given the procedural irregularities in the way the 
claims were handled and to avoid any prejudice to her.  
Beyrle v. Brown, 9 Vet. App. 24 (1996); Archbold v. Brown, 9 
Vet. App. 124 (1996).  Further evidentiary development of her 
PTSD claim must be made.  Specifically, she has reported that 
she was treated at Kimbrough Army Hospital, at Fort Meade, 
for rape in July 1978.  Another attempt should be made to 
obtain clinical records of this inpatient treatment.  38 
U.S.C.A. § 5103A(b),(c) (West 2002).  In addition, she should 
be afforded a VA examination to determine the nature and 
etiology of any PTSD. 

With respect to the claim for service connection for 
fibrocystic breast disease, the Board notes that service 
medical records from a period of active duty service reflect 
that the veteran was treated for fibrocystic breast disease 
from 1986 to 1989.  In June 1993, the veteran reported that 
this condition had been present since 1976.  Post-service 
medical records reflect a diagnosis of this condition.  The 
Board finds that a VA examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The examiner should be asked to opine as to the etiology of 
current fibrocystic disease, and as to whether fibrocystic 
disease is actually a disease process.

With respect to the claim for service connection for a left 
knee disability, the Board notes that service medical records 
reflect that the veteran was treated for a left knee injury 
incurred while on ACDUTRA in April 1991.  The RO should 
schedule the veteran for a VA examination to determine 
whether the veteran has a current left knee disability which 
is related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

With respect to the claim for service connection for a low 
back disability, it appears that the veteran injured her low 
back on a weekday in March 1999, during a period in which she 
was not on active service.  See 38 U.S.C.A. §§ 101(24), 106 
(West 2002).  She contends that her low back was injured a 
second time, during the following weekend, during a period of 
INACDUTRA.  Post-service medical records reflect treatment 
for a low back disability.  After the exact dates of the 
veteran's periods of service are verified, the RO should 
determine whether a second low back injury was incurred 
during a period of "active service."  If so, then the RO 
should schedule her for a VA examination to determine the 
nature and etiology of any current low back disability.  38 
U.S.C.A. § 5103A(d) (West 2002).  The examiner is asked to 
elicit a detailed history from the veteran regarding any back 
injuries, including a back injury reportedly incurred during 
an October 2000 motor vehicle accident.

Ongoing medical records reflecting treatment for a 
psychiatric disorder, a low back disability, and a left knee 
disability should also be obtained.  38 U.S.C.A. § 5103A(b) 
(West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must contact the appropriate 
service department offices and obtain 
documentation which sets forth the exact 
dates of the veteran's service, including 
all periods of active duty, ACDUTRA, and 
INACDUTRA.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain clinical records of 
inpatient treatment for rape at Kimbrough 
Army Hospital, at Fort Meade, in July 
1978.

3.  The RO should schedule the veteran 
for a VA examination of the breasts.  The 
claims file must be reviewed by the 
examiner, and the examination report 
should reflect that this was done.

The examiner should determine whether 
fibrocystic breast disease is present, 
and whether fibrocystic breast disease is 
actually a chronic disease process.  If 
it is not a disease process, that fact 
must be affirmatively noted in the 
report.  The examiner should be asked to 
opine as to the etiology of any current 
fibrocystic breast disease, and should 
indicate whether it is at least as likely 
as not (50 percent) that such disease is 
related to active service to include 
Reserve service. 

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
current left knee disability.  The claims 
file must be reviewed by the examiner, 
and the examination report should reflect 
that this was done.

The examiner should be asked to opine as 
to the etiology of any current left knee 
disability, and should indicate whether 
it is at least as likely as not (50 
percent) that such disease is related to 
active service to include Reserve 
service.

5.  After the exact dates of the 
veteran's periods of service have been 
verified, the RO should determine whether 
a second low back injury was incurred 
during a period of "active service."  

If yes, then the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of any current 
low back disability.  The examiner is 
asked to elicit a detailed history from 
the veteran regarding any back injuries, 
including a back injury reportedly 
incurred during an October 2000 motor 
vehicle accident.

The examiner should be asked to opine as 
to the etiology of any current low back 
disability, and should indicate whether 
it is at least as likely as not (50 
percent) that such disease is related to 
active service to include Reserve 
service.

6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
PTSD.  The claims file must be reviewed 
by the examiner, and the examination 
report should reflect that this was done.

The examiner should be asked to opine as 
to the whether the veteran has PTSD.  If 
so, the examiner is asked to identify the 
stressors that are responsible for PTSD. 

7.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for fibrocystic 
breast disease, a left knee disability, a 
low back disability, and PTSD.  If the 
claims are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and her representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


